United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1072
                        ___________________________

                             Robert Earl Clayborne, Jr.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Tecumseh Department of Corrections, an agency of the State; Scott Franks,
Director of the Nebraska Corrections Dept., in his official and individual capacity;
    Brian Gage, Warden of the Tecumseh Corrections Dept., in his official and
individual capacity; Guthrie, Case worker with the Tecumseh Correction Dept., in
 her official and individual capacity; Tompkins, Case worker with the Tecumseh
 Corrections Dept., in his official and individual capacity; Keith Broadfoot, Unit
    Manager, Tecumseh Corrections Department, in his official and individual
capacity; Sherman, Unit Administrator, Tecumseh Corrections Department, in his
  official and individual capacity; Crop, Officer, with the Tecumseh Corrections
                    Dept., in his official and individual capacity.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: October 13, 2017
                            Filed: November 1, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

      In this pro se 42 U.S.C. § 1983 action, Nebraska inmate Robert Clayborne
appeals after the district court1 adversely granted summary judgment, finding
defendants were entitled to qualified immunity on Clayborne’s claim that they were
deliberately indifferent to his needs during a prison riot.

       Having carefully reviewed the record, and the parties’ arguments on appeal, we
conclude that the district court properly granted summary judgment. See Beaulieu
v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment is
reviewed de novo, viewing record in light most favorable to nonmovant); see also
Pearson v. Callahan, 555 U.S. 223, 232 (2009) (to determine if defendant is entitled
to qualified immunity, court must consider whether facts establish violation of
constitutional or statutory right, and whether right was so clearly established that
reasonable official would have known his actions were unlawful); Nelson v. Corr.
Med. Servs., 583 F.3d 522, 528 (8th Cir. 2009) (in cases involving prison riots,
wantonness necessary for deliberate indifference is demonstrated by prison officials
acting “maliciously and sadistically for the very purpose of causing harm”).
Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and Clayborne’s motion
for a settlement conference is denied as moot.
                        ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-